Citation Nr: 1514428	
Decision Date: 04/03/15    Archive Date: 04/09/15

DOCKET NO.  10-49 366	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Denver, Colorado


THE ISSUE

Entitlement to an initial evaluation in excess of 10 percent for bilateral temporomandibular joint (TMJ) disorder with bruxism.


REPRESENTATION

Appellant represented by:	Colorado Division of Veterans Affairs


ATTORNEY FOR THE BOARD

M. C. Wilson, Associate Counsel



INTRODUCTION

The Veteran served on active duty from July 2003 to July 2009.

This matter comes to the Board of Veterans' Appeals (Board) on appeal from an August 2009 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Seattle, Washington.  In the August 2009 rating decision, the RO granted service connection for bilateral TMJ disorder with bruxism, right shoulder tendonitis, residuals of open reduction internal fixation of the right first metacarpal with scar, and thoracic scoliosis; and addressed additional issues.

In May 2010, the Veteran submitted a timely notice of disagreement with the RO's June 2010 decision and specifically requested increased initial evaluations for the disabilities named above.  Thereafter, these issues were addressed in a November 2010 statement of the case.  However, in December 2010, the Veteran subsequently filed a substantive appeal (VA Form 9) in which he indicated that he only wishes to appeal the initial evaluation for bilateral TMJ disorder with bruxism.

Therefore, the Board finds that the Veteran has not perfected his appeal for increased ratings for right shoulder tendonitis, residuals of open reduction internal fixation of the right first metacarpal with scar, and thoracic scoliosis.  See 38 U.S.C.A. § 7105(a) (West 2014); 38 C.F.R. § 20.202 (2014); see generally Evans v. Shinseki, 25 Vet. App. 7 (2011).  Thus, this decision will only address his claim for an increased initial evaluation for bilateral TMJ disorder with bruxism.

The Veteran failed to appear at a March 2015 Board hearing, which he requested in his December 2010 substantive appeal, but later reported that he would like the Board to adjudicate his claim based on the evidence of record.  Accordingly, the Board deems the Veteran's request for a hearing withdrawn.  See 38 C.F.R. § 20.702(d) (2014).

As a preliminary matter, the Board acknowledges that, in December 2010, the Veteran submitted a claim for service connection for muscle contracture headaches secondary to his service-connected bilateral TMJ disorder with bruxism, which was denied by the RO in an August 2011 rating decision because the competent evidence of record failed to show that the Veteran's headaches are due to his service-connected jaw disability.  The Veteran did not express disagreement with this determination nor was additional evidence pertinent to his claim physically or constructively associated with the claims folder within one year of the August 2011 determination, and thus, it is final.  See 38 U.S.C.A. § 7105 (West 2014); 38 C.F.R. §§ 3.156(b), 20.201 (2014).  Accordingly, the Board finds that the Veteran's headaches may not be attributed to his jaw disability and the matter of the Veteran's entitlement to service connection for headaches is not before the Board at this time.  The Board will assess the Veteran's present claim for an increased rating for bilateral TMJ disorder with bruxism accordingly.


FINDINGS OF FACT

For the period on appeal, the Veteran's bilateral TMJ disorder with bruxism has been productive of pain and popping of the joint, but the evidence does not show that his inter-incisal range of motion is limited to 30 millimeter (mm) or less, even taking into consideration his complaints of pain.


CONCLUSION OF LAW

The criteria for establishing an initial evaluation in excess of 10 percent for bilateral TMJ disorder with bruxism have not been met.  38 U.S.C.A. §§ 1154(a), 1155, 5107(b) (West 2014); 38 C.F.R. §§ 3.102, 3.321, 4.3, 4.7, 4.40, 4.45, 4.59, 4.150, Diagnostic Codes 9905 (2014).



REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Duties to Notify and Assist

VA has a duty to notify and assist claimants in substantiating claims for VA benefits.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2014).

Here, the Veteran is challenging the initial evaluations assigned following the grant of service connection for bilateral TMJ disorder with bruxism.  In Dingess v. Nicholson, 19 Vet. App. 473, 490-91 (2006), the United States Court of Appeals for Veterans Claims (Court) held that in cases where service connection has been granted and initial disability evaluations have been assigned, the service connection claims have been substantiated, and thus, the compliance with the notice provisions of 38 U.S.C.A. § 5103(a) is no longer required because the purpose that the notice is intended to serve has been fulfilled.  See Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007); Dunlap v. Nicholson, 21 Vet. App. 112 (2007).  Notwithstanding this finding, the record shows that the Veteran received notice of the information and evidence necessary to substantiate the present claim.  See VCAA Notice Acknowledgment, dated May 2009.

Pursuant to the duty to assist, VA has associated VA treatment records with the claims file and provided an examination in June 2009.  VA also scheduled an examination to determine the current nature and severity of the Veteran's jaw disability in May 2012, but the Veteran did not appear at this examination and did not indicate that he wished to reschedule his examination.  Thus, the Board will review the Veteran's claim in light of the June 2009 examination report and the remainder of the evidence of record.

The Board finds that no further notice or assistance is required for a fair adjudication of the Veteran's claim, all necessary development has been accomplished, and appellate review may proceed without prejudice to the Veteran.  See Bernard v. Brown, 4 Vet. App. 384 (1993).

II.  Merits of the Claim

By way of background, the RO granted service connection for a bilateral TMJ disorder with bruxism in an August 2009 rating decision and assigned a noncompensable rating under 38 C.F.R. § 4.150, Diagnostic Code 9905, effective from July 7, 2009.  In November 2010, the RO assigned a 10 percent rating, also under 38 C.F.R. § 4.150, Diagnostic Code 9905, effective from July 7, 2009.

Disability ratings are determined by applying the rating criteria set forth in VA's Schedule for Rating Disabilities (Rating Schedule) and represent the average impairment of earning capacity.  38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. § 4.1 (2014).  The basis of disability evaluations is the ability of the body as a whole, or of the psyche, or of a system or organ of the body to function under the ordinary conditions of daily life including employment.  38 C.F.R. § 4.10 (2014).

In determining the severity of a disability, the Board is required to consider the potential application of various other provisions of the regulations governing VA compensation as well as the whole recorded history of the Veteran's disability.  38 C.F.R. §§ 4.1, 4.2 (2014); see generally Schafrath v. Derwinski, 1 Vet. App. 589 (1991).  Where there is a question as to which of two evaluations shall be applied, the higher evaluation will be assigned if the disability more closely approximates the criteria for that rating.  38 C.F.R. § 4.7 (2014).  Otherwise, the lower rating is assigned.  Id.  Additionally, while it is not expected that all cases will show all the findings specified, findings sufficiently characteristic to identify the disease and the disability therefrom and coordination of rating with impairment of function will be expected in all instances.  38 C.F.R. § 4.21 (2014). The Board has considered whether separate ratings for different periods of time are warranted based on the facts, which is a practice of assigning ratings that is referred to as "staging the ratings."  See Fenderson v. West, 12 Vet. App. 119, 125-26 (1999).

As acknowledged previously, the Veteran has been rated under 38 C.F.R. § 4.150, Diagnostic Code 9905, which sets forth the criteria for evaluating limited motion of temporomandibular articulation.  Under Diagnostic Code 9905, a 40 percent disability rating applies where the Veteran's inter-incisal range of motion is 0 to 10 millimeters (mm); a 30 percent disability rating applies where the Veteran's inter-incisal range of motion is 11 to 20 mm; a 20 percent disability rating applies where the Veteran's inter-incisal range of motion is 21 to 30 mm; and a 10 percent disability rating applies where the Veteran's range of lateral excursion is 0 to 4 mm, or where his inter-incisal range of motion is 31 to 40 mm.  The criteria provide that ratings for limited inter-incisal movement shall not be combined with ratings for limited lateral excursion.

When evaluating joint disabilities rated on the basis of limitation of motion, VA must consider granting a higher rating in cases in which functional loss due to pain, weakness, excess fatigability, or incoordination is demonstrated, and those factors are not contemplated in the relevant rating criteria.  See 38 C.F.R. §§ 4.40, 4.45, 4.59; DeLuca v. Brown, 8 Vet. App. 202 (1995).  Recently, the Court clarified that although pain may be a cause or manifestation of functional loss, limitation of motion due to pain is not necessarily rated at the same level as functional loss where motion is impeded.  See Mitchell v. Shinseki, 25 Vet. App. 32 (2011); cf. Powell v. West, 13 Vet. App. 31, 34 (1999); Hicks v. Brown, 8 Vet. App. 417, 421 (1995); Schafrath v. Derwinski, 1 Vet. App. 589, 592 (1991).

Instead, the Mitchell Court explained that pursuant to 38 C.F.R. §§ 4.40 and 4.45, the possible manifestations of functional loss include decreased or abnormal excursion, strength, speed, coordination, or endurance, as well as less or more movement than is normal, weakened movement, excess fatigability, and pain on movement (as well as swelling, deformity, and atrophy) that affects stability, standing, and weight-bearing.  See 38 C.F.R. §§ 4.40, 4.45.  Thus, functional loss caused by pain must be rated at the same level as if the functional loss were caused by any of the other factors cited above.  Thus, in evaluating the severity of a joint disability, VA must determine the overall functional impairment due to these factors.

The provisions of 38 C.F.R. § 4.59, which relate to painful motion, are not limited to arthritis and must be considered when raised by the claimant or when reasonably raised by the record.  Burton v. Shinseki, 25 Vet. App. 1 (2011).  

In general, all disabilities, including those arising from a single disease entity, are rated separately, and all disability ratings are then combined in accordance with 38 C.F.R. § 4.25.  However, pyramiding, or evaluating the same manifestation of a disability under different diagnostic codes, is to be avoided.  See 38 C.F.R. § 4.14 (2014).  Thus, separate ratings under different diagnostic codes are only permitted if, for example, those separate ratings are assigned based on manifestations of the Veteran's disability that are separate and apart from manifestations for which the Veteran has already been rated.  Esteban v. Brown, 6 Vet. App. 259, 261 (1994).  Notably, the provision regarding the avoidance of pyramiding does not forbid consideration of a higher rating based on greater limitation of motion due to pain on use, including flare ups.

In his May 2010 notice of disagreement and December 2010 substantive appeal, the Veteran reported that his jaw locks in an open position, but will also lock when he chews, which occurs at least several times per week.  He reported that his teeth are becoming worn down, are chipping due to his jaw misalignment, and have become jagged and sharp due to his jaw disability.  He also reported that he experiences pain in the joints of his jaw and that his disability has been productive of headaches.

The report of a June 2009 VA examination documents the Veteran's report of jaw pain in the morning, difficulty eating certain foods, bilateral clicking and popping of the jaw, heavy canine wear, and masseteric hypertrophy.  Physical examination revealed that the mandible and maxilla were within normal limits, and corroborated the Veteran's report of bilateral clicking and popping with disc displacement and reduction.  The examiner also noted centric relation/centric occlusion discrepancy of approximately 2 mm, and heavy tooth wear with anterior incisal chipping.  The range of inter-incisal motion was more than 40 mm and the range of lateral excursion was more than 4 mm, bilaterally.

Overall, the evidence shows that the Veteran's limitation of motion does not warrant a rating in excess of 10 percent.  Although the Board finds the Veteran's complaints of pain and popping competent and credible, the evidence fails to show that the motion of his jaw has been additionally limited by these symptoms.  In addition, the Board finds that the Veteran has been adequately compensated for any painful motion, as he has had a 10 percent rating throughout the duration of the appeal, and the evidence fails to show that a separate rating is warranted.  In so finding, the Board has considered whether an increased or separate rating is warranted under 38 C.F.R. § 4.150, Diagnostic Codes 9900-9916, but finds that these diagnostic codes are inapplicable here based on the evidence presented.

Based on the foregoing, the Board finds that the preponderance of the evidence is against the assignment of a rating in excess of 10 percent for any period on appeal.  There is no doubt to be resolved in this case, as the preponderance of the evidence is against any higher ratings.  38 U.S.C.A. § 5107(b); 38 C.F.R. §§ 3.102, 4.3; Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

In exceptional cases an extraschedular rating may be provided.  38 C.F.R. § 3.321 (2014).  The Court has set out a three-part test, based on the language of 38 C.F.R. § 3.321(b)(1), for determining whether a Veteran is entitled to an extraschedular rating: (1) the established schedular criteria must be inadequate to describe the severity and symptoms of the claimant's disability; (2) the case must present other indicia of an exceptional or unusual disability picture, such as marked interference with employment or frequent periods of hospitalization; and (3) the award of an extraschedular disability rating must be in the interest of justice.  Thun v. Peake, 22 Vet. App. 111 (2008), aff'd, Thun v. Shinseki, 572 F.3d 1366 (Fed. Cir. 2009).

The discussion above reflects that the symptoms of the Veteran's disability are fully contemplated by the applicable rating criteria, such as pain and some limitation of motion.  In addition, the Veteran has not asserted, and the evidence does not reflect, that there has been marked interference with employment, frequent hospitalization, or that the Veteran's symptoms have otherwise rendered impractical the application of the regular schedular standards.  Thus, in the absence of exceptional factors associated with bilateral TMJ disorder with bruxism, the Board finds that referral for consideration of an extraschedular rating is not warranted.  38 C.F.R. § 3.321(b)(1).

The Board acknowledges that a veteran may be awarded an extraschedular rating based upon the combined effect of multiple conditions in an exceptional circumstance where the evaluation of the individual conditions fails to capture all the service-connected disabilities experienced.  See generally Johnson v. McDonald, 762 F.3d 1362 (Fed. Cir. 2014).  The Board finds, however, that the present case does not present an exceptional circumstance in which extraschedular consideration may be required to compensate the Veteran for a disability that can be attributed only to the combined effect of multiple conditions.

The Board has also considered the Court's holding in Rice v. Shinseki, 22 Vet. App. 447 (2009) (per curiam) (holding that claims for higher evaluations also include a claim for a total rating based on individual unemployability (TDIU) when the appellant claims that he is unable to work due to a service connected disability).  However, the Board finds that Rice is not applicable to the current appeal because the Veteran has never claimed, and the evidence of record does not suggest, that the disability on appeal prevents him from obtaining and/or maintaining employment.


ORDER

An initial evaluation in excess of 10 percent for bilateral temporomandibular joint disorder with bruxism is denied.



____________________________________________
STEVEN D. REISS
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


